Order issued October 26, 2012




                                              In The


                          iftl i triCt of                 at alla
                                       No. 05-12-01395-CV

                   IN RE HANK’S RESTAURANT GROUP, L.P., Relator
                 Original Proceeding from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-03124-2012


                                            ORDER
                                Before Justices Moseley and Myers

       The Court has before it real party in interest’s October 25, 2012 unopposed motion for

extension of time to file response. The Court GRANTS the motion and ORDERS real party in

interest to file its response by October 26, 2012.